          Case 1:21-cr-00274-AKH Document 15 Filed 08/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
DANGELO DAVIS,
                                                     :     21 Cr. 274 (AKH)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about April 26, 2021, DANGELO DAVIS (the “Defendant”),

was charged in a three-count Indictment, 21 Cr. 274 (AKH) (the “Indictment”), with conspiracy

to commit Hobbs Act robbery, in violation of Title 18, United States Code, Section 1951 (Count

One); Hobbs Act robbery, in violation of Title 18, United States Code, Sections 1951 and 2 (Count

Two); and using and carrying a firearm in furtherance of a robbery in violation of Title 18, United

States Code, Sections 924(c)(1)(A)(i), 924(c)(1)(A)(ii), 924(c)(1)(A)(iii) and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all

property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One and Two, including but not limited to a sum of

money in United States currency representing the amount of proceeds traceable to the commission

of the offenses charged in Counts One and Two of the Indictment;

                                    August 6
               WHEREAS, on or about __________, 2021, the Defendant pled guilty to Count

Two of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United States Code,
          Case 1:21-cr-00274-AKH Document 15 Filed 08/10/21 Page 2 of 4




Section 2461(c), a sum of money equal to $300 in United States currency, representing proceeds

traceable to the commission of the offense charged in Count Two of the Indictment;

                 WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $300 in United States currency representing the amount of proceeds traceable to the

offense charged in Count Two of the Indictment that the Defendant and those acting in concert

with him obtained; and

                 WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the

Defendant and those acting in concert with him obtained cannot be located upon the exercise of

due diligence.

                 IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Patrick R. Moroney of counsel, and the Defendant, and his counsel, Anna Schneider,

Esq., that:

                 1.     As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $300 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment that the Defendant and those acting in concert with him obtained,

shall be entered against the Defendant.

                 2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, DANGELO

DAVIS, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
          Case 1:21-cr-00274-AKH Document 15 Filed 08/10/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
        Case 1:21-cr-00274-AKH Document 15 Filed 08/10/21 Page 4 of 4




/s/ Alvin K. Hellerstein                           8/10/21
